Exhibit 10.1





 


 


RESCISSION AGREEMENT
 
among
 
MICHAEL P. HILTON,
 
JOHN A. MCNIFF III
 
and
 
ANCHOR FUNDING SERVICES, INC.
 
October 6, 2010
 


 




 

 
1

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 



ARTICLE I CERTAIN DEFINITIONS
3
ARTICLE II SALE AND PURCHASE OF INTEREST
5  
Sale and Purchase of Interests
5
2.2
Purchase Price.
5
 
Closing
5
ARTICLE III REPRESENTATIONS AND WARRANTIES REGARDING SELLER
6  
Organization and Authority
6
 
Ownership
6
 
No Conflicts
6
 
Survival of Representations and Warranties
7
ARTICLE IV REPRESENTATIONS AND WARRANTIES REGARDING BUYERS
7  
Authority
7
 
No Conflicts
7
 
Survival of Representations and Warranties
7
ARTICLE V "AS IS" PURCHASE
7
ARTICLE VI MISCELLANEOUS
8  
Further Assurances; Cooperation
8
 
No Third-Party Beneficiaries
8
 
Entire Agreement
8
 
Successors and Assigns
8
 
Counterparts
8
 
Notices
8
 
JURISDICTION; SERVICE OF PROCESS
9
 
Governing Law
9
 
Amendments and Waivers
9
 
Severability
9
 
Expenses
10
 
Interpretation
10
 
Specific Performance
10
 
Time Is of the Essence
10
 
Attorneys' Fees
10
 
Termination of Certain Agreements
10
 
Assignment of Interests
11
 
The Sherburne Account
11
 
Non-solicitation
11
 
Release from Obligations
12
 
Amendment of Current Operating Agreement
12

 
EXHIBITS
Exhibit A                    Assignment of Interests
Exhibit B                     Confidentiality Agreement
Exhibit C                     Assignment
Exhibit D                     Sherburne Assignment
Exhibit E                      Form of Mutual Release

 
2

--------------------------------------------------------------------------------

 

RESCISSION AGREEMENT
 
This Rescission Agreement (this “Agreement”) is entered into as of October 6,
2010, by Michael P. Hilton (“Hilton”), John A. McNiff III (“McNiff” and,
together with Hilton, the “Buyers”), Brookridge Funding Services, LLC, a North
Carolina limited liability company (“Brookridge”), and Anchor Funding Services,
Inc., a Delaware corporation (“Seller”).
 
STATEMENT OF PURPOSE
 
WHEREAS, Buyers and Seller are parties to that certain Asset Purchase Agreement,
by and among Buyers, Seller, Brookridge and Brookridge Funding, LLC, dated as of
December 4, 2009 (the “Purchase Agreement”), and certain other “Transaction
Documents” (as such term is defined in the Purchase Agreement; hereinafter, the
“2009 Transaction Documents”), by which Buyers and Seller became the sole
interest holders in Brookridge, with Seller holding 80% of the membership
interest and Buyers each holding 10% of the membership interest;
 
WHEREAS, pursuant to Section 9.5 of the Operating Agreement of Brookridge (the
“Current Operating Agreement”), Seller has the right to elect to terminate and
rescind the transactions contemplated by the Purchase Agreement and the other
2009 Transaction Documents prior to December 7, 2010, and on July 13, 2010,
Buyers and Seller entered into a Memorandum of Understanding pursuant to which
they agreed to consummate the transactions contemplated hereby (the “MOU”);
 
WHEREAS, Seller has elected to so terminate and rescind the transactions through
the sale to Buyers of Seller’s interest in Brookridge, for the consideration and
on the terms and subject to the conditions set forth in this Agreement; and
 
WHEREAS, immediately following the closing of the transactions contemplated
hereby it is contemplated that Brookridge will sell substantially all of its
assets to a newly formed company in which Hilton and McNiff will have an
interest (the “Brookridge Sale Transaction”);
 
NOW, THEREFORE, BE IT RESOLVED that the parties hereto hereby agree to terminate
and rescind the relationship between Buyers and Seller as contemplated by the
Purchase Agreement, and Seller agrees to sell, and Buyers agree to buy, Seller’s
interest in Brookridge, for the consideration and on the terms and subject to
the conditions set forth herein.
 
ARTICLE I
 
CERTAIN DEFINITIONS
 
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed thereto in the Asset Purchase Agreement.
 
“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, the specified Person.  The term “control” means (a) the possession,
directly or indirectly, of the power to vote 10% or more of the securities or
other equity interests of a Person having ordinary voting power, (b) the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a Person, by contract or otherwise or
(c) being a director, officer, executor, trustee or fiduciary (or their
equivalents) of a Person or a Person that controls such Person.
 

 
3

--------------------------------------------------------------------------------

 

“Business” means the business conducted by Brookridge consisting of (a) invoice
or accounts receivable factoring, (b) inventory financing, purchase order
financing or services related to the sale and assignment of purchase orders and
(c) the activities carried on by Brookridge for the purpose of providing
factoring services to its customers.
 
 “Business Day” means any day that is not a Saturday, Sunday or any other day on
which banks are required or authorized by law to be closed in Charlotte, North
Carolina.
 
           “Client Agreements” shall mean all purchase order finance agreements,
factoring agreements, related security agreements, assignments of purchase
orders and accounts, agreements for the sale and assignment of purchase orders,
accounts or billings and any other agreements pertaining to the purchase of
purchase orders or accounts to which Brookridge is a party with any client of
Brookridge.
 
“Consent” means any consent, approval, authorization, permission or waiver.
 
“Contract” means any contract, obligation, understanding, commitment or
agreement, whether written or oral and whether express or implied, together with
all amendments and other modifications thereto.
 
“Credit Agreement” means that certain Credit Agreement, dated as of December 7,
2009, by and between Brookridge and MGM Funding, LLC, which provided for a
senior line of credit in the aggregate original principal amount of $3,700,000
at an applicable annual interest rate of twenty percent (20%), as amended,
restated, supplemented or otherwise modified from time to time.
 
“Customer” means any Person who sold purchase orders or receivables to
Brookridge under a Client Agreement during the period beginning 180 days prior
to the Closing Date and ending on the Closing Date.
 
 “Encumbrance” means any lien, mortgage, pledge, encumbrance, charge, security
interest, adverse or other claim, community property interest, condition,
equitable interest, option, warrant, right of first refusal, easement, profit,
license, servitude, right of way, covenant, zoning or restriction of any kind or
nature.
 
“Governmental Body” means any federal, state, local, foreign or other government
or quasi-governmental authority or any department, agency, subdivision, court or
other tribunal of any of the foregoing.
 
“Law” means any federal, state, local, foreign or other law, statute, ordinance,
regulation, rule, regulatory or administrative guidance, Order, constitution,
treaty, principle of common law or other restriction of any Governmental Body.
 
“Order” means any order, award, decision, injunction, judgment, ruling, decree,
charge, writ, subpoena or verdict entered, issued, made or rendered by any
court, administrative agency, Governmental Body or arbitrator.
 
“Organizational Documents” means (a) the certificate or articles of
incorporation or organization and the bylaws or operating agreement, (b) any
documents comparable to those described in clause (a) as may be applicable
pursuant to any Law and (c) any amendment or modification to any of the
foregoing.
 

 
4

--------------------------------------------------------------------------------

 

“Party” means McNiff, Hilton, Brookridge or Seller.  “Parties” means McNiff,
Hilton, Brookridge and Seller.
 
“Person” means any individual, corporation, limited liability company,
partnership, company, sole proprietorship, joint venture, trust, estate,
association, organization, labor union, Governmental Body or other entity.
 
“Proceeding” means any proceeding, charge, complaint, claim, demand, notice,
action, suit, litigation, hearing, audit, investigation, arbitration or
mediation (in each case, whether civil, criminal, administrative, investigative
or informal) commenced, conducted, heard or pending by or before any
Governmental Body, arbitrator or mediator.
 
“Rescission Transaction Documents” means this Agreement, the Assignment of
Interests, the Confidentiality Agreement, the Assignment, the Sherburne
Assignment, the Mutual Release Agreement and all other written agreements,
documents and certificates contemplated by any of the foregoing documents.
 
 “Restricted Period” means the period commencing on the Closing Date and ending
on the second anniversary of such date.
 
“Transactions” means the transactions contemplated by the Rescission Transaction
Documents.
 
ARTICLE II
 
SALE AND PURCHASE OF INTEREST
 
2.1 Sale and Purchase of Interests.  Subject to the terms and conditions of this
Agreement, Buyers will purchase from Seller, and Seller will sell and deliver to
Buyers, all of Seller’s interest in Brookridge (the “Purchased Interest”) for
the consideration specified below.
 
2.2 Purchase Price.
 
(a) Subject to the terms and conditions of this Agreement, the consideration for
the Purchased Interest is a cash payment equal to Seller’s pro rata share of the
total book value of Brookridge as of the date hereof, as determined in
accordance with U.S. generally accepted accounting principals and as reflected
on Schedule 2.2 attached hereto (the “Purchase Price”); provided, however, that
for purposes of determining total book value of Brookridge, it is acknowledged
and agreed that all Brookridge’s rights with respect to the Sherburne account
(the “Sherburne Account”) will be valued at $0.
 
(b) Subject to the terms and conditions of this Agreement, Buyers will pay the
Purchase Price at Closing by wire transfer of immediately available funds to a
bank account designated by Seller.  In addition, at Closing Buyers will cause
Brookridge to pay by wire transfer of immediately available funds to a bank
account designated by MGM Funding, LLC all amounts necessary to discharge any
amounts due in connection with the Credit Agreement.  For avoidance of doubt,
Buyers shall have the sole responsibility to cause Brookridge to obtain the
funds needed to make the foregoing payments.  In accordance with Section 5.3(g)
of the Current Operating Agreement, Seller shall initiate these wire transfers.
 
2.3 Closing.  The closing of the Transactions to be performed on the Closing
Date (the “Closing”) will take place via email and regular mail exchange and
delivery by the Parties of this Agreement and the Rescission Transaction
Documents and the wiring of the Purchase Price on the date
 

 
5

--------------------------------------------------------------------------------

 

hereof (the “Closing Date”).  The Closing will be accomplished on the Closing
Date by way of the Parties’ execution and delivery of this Agreement and the
Rescission Transaction Documents and other items contemplated hereby.  At the
Closing:
 
(a) Brookridge and Buyers will enter into a new or amended operating agreement,
which shall be acknowledged by Seller, and amend and restate or supersede the
Current Operating Agreement;
 
(b) Buyers and Seller shall execute and deliver an Assignment of Membership
Interests substantially the form attached hereto as Exhibit A;
 
(c) Buyers will enter into a confidentiality agreement with Seller pursuant to
which Buyers will agree to not use and keep confidential information concerning
Seller, and Seller will agree to not use and keep confidential information
concerning Brookridge, substantially in the form attached hereto as Exhibit B;
 
(d) The Parties shall execute and deliver the Assignment (as defined in Section
6.17 below); and
 
(e) The Parties shall execute and deliver the Mutual Release Agreement (as
described in Section 6.20 below).
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES REGARDING SELLER
 
Seller represents and warrants to Buyers as follows:
 
3.1 Organization and Authority.  Seller is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its formation. Seller has
full power, authority and legal capacity to execute and deliver the Rescission
Transaction Documents to which Seller is a party and to perform Seller’s
obligations thereunder.  The execution and delivery by Seller of each Rescission
Transaction Document to which it is a party and the performance by Seller of the
Transactions have been duly approved by the board of directors or comparable
governing body of Seller and, if required by Law, the equity holders of
Seller.  This Agreement constitutes the valid and legally binding obligation of
Seller, enforceable against Seller in accordance with the terms of this
Agreement.  Upon the execution and delivery by Seller of each Rescission
Transaction Document to which Seller is a party, such Rescission Transaction
Document will constitute the valid and legally binding obligation of Seller,
enforceable against Seller in accordance with the terms of such Rescission
Transaction Document.
 
3.2 Ownership.  Seller owns of record and beneficially the Purchased Interest
free and clear of any Encumbrance.  Except for the Current Operating Agreement,
Seller is not a party to (a) any option, warrant, purchase right, right of first
refusal, call, put or other Contract (other than this Agreement) that could
require Seller to sell, transfer or otherwise dispose of any part of the
Purchased Interest or (b) any voting trust, proxy or other Contract relating to
the voting of the Purchased Interest.
 
3.3 No Conflicts.  Neither the execution and delivery of this Agreement nor the
performance of the Transactions will, directly or indirectly, with or without
notice or lapse of time:  (a) violate any Law to which Seller is subject; (b)
violate any Organizational Document of Seller; or (c) violate, conflict with,
result in a breach of, constitute a default under, result in the acceleration of
or give any Person the right to accelerate the maturity or performance of, or to
cancel, terminate, modify or exercise any remedy under, any Contract to which
Seller is a party or by which Seller is bound or the performance of which is
 

 
6

--------------------------------------------------------------------------------

 

guaranteed by Seller.  Seller need not notify, make any filing with, or obtain
any Consent of, any Person in order to perform the Transactions.
 
3.4 Brookridge Sale Transaction.  Seller is aware of the contemplated Brookridge
Sale Transaction and acknowledges and agrees it has no objection thereto or
interest therein.
 
3.5 Survival of Representations and Warranties.  All of the foregoing
representations and warranties regarding Seller shall survive the Closing Date.
 
ARTICLE IV
   
REPRESENTATIONS AND WARRANTIES REGARDING BUYERS
 
Each Buyer represents and warrants to Seller as follows:
 
4.1 Authority.  This Agreement constitutes the valid and legally binding
obligation of each Buyer, enforceable against such Buyer in accordance with the
terms of this Agreement.  Upon the execution and delivery by each Buyer of each
Rescission Transaction Document to which such Buyer is a party, such Rescission
Transaction Document will constitute the valid and legally binding obligation of
such Buyer, enforceable against such Buyer in accordance with the terms of such
Rescission Transaction Document.
 
4.2 No Conflicts.  Neither the execution and delivery of this Agreement nor the
performance of the Transactions will, directly or indirectly, with or without
notice or lapse of time:  (a) violate any Law to which either of Buyers is
subject; or (b) violate, conflict with, result in a breach of, constitute a
default under, result in the acceleration of or give any Person the right to
accelerate the maturity or performance of, or to cancel, terminate, modify or
exercise any remedy under, any Contract to which either of Buyers is a party or
by which such Buyer is bound or the performance of which is guaranteed by such
Buyer.  Neither of Buyers need notify, make any filing with, or obtain any
Consent of, any Person in order to perform the Transactions.
 
4.3 Survival of Representations and Warranties.  All of the foregoing
representations and warranties regarding Buyers shall survive the Closing Date.
 
ARTICLE V
 
“AS IS” PURCHASE
 
Other than the representations and warranties of Seller expressly provided in
Article III hereof, Seller makes no representations or warranties of any kind
whatsoever, and, except for Buyers’ reliance on the representations and
warranties expressly set forth herein, each Buyer is relying entirely on its own
investigations and examinations, in addition to its foreknowledge of Brookridge
as co-presidents and minority interest holders prior to the Closing Date.  Each
Buyer acknowledges that such Buyer is purchasing the Purchased Interest on an
“AS-IS” and “WHERE-IS” basis, except as specifically represented and warranted
herein.  Subject to the express representations, warranties and covenants of
Seller herein, neither of Buyers has relied, nor will rely on, and Seller is not
liable for or bound by, any expressed or implied warranties, guaranties,
statements, representations or information pertaining to Brookridge or relating
thereto made or furnished by Seller, or any broker or agent representing or
purporting to represent Seller, to whomever made or given, directly or
indirectly, orally or in writing.
 

 
7

--------------------------------------------------------------------------------

 



 
MISCELLANEOUS
 
5.1 Further Assurances; Cooperation; Tax Return.  Each Party agrees to furnish
upon request to any other Party such further information, to execute and deliver
to any other Party such other documents, and to do such other acts and things,
all as any other Party may reasonably request for the purpose of carrying out
the intent of the Rescission Transaction Documents. Additionally, Buyers agree,
upon the request of Seller, to assist Seller in compiling historical financial
and other information of Brookridge to enable Seller to comply with any
financial reporting obligations imposed by law, including the provision of
audited financial statements in accordance with GAAP. The Parties acknowledge
and agree that the consummation of the Transactions will effect a termination of
Brookridge under Internal Code Revenue § 708.  Seller will prepare, or cause to
be prepared, and file, or cause to be filed, tax returns for Brookridge for the
partial year period beginning January 1, 2010 and ending on the Closing
Date.  The Parties shall share in the expense associated with the preparation of
such tax returns on a pro rata basis based on their Membership Interests prior
to the Closing
 
5.2 No Third-Party Beneficiaries.  This Agreement does not confer any rights or
remedies upon any Person other than the Parties, their respective successors and
permitted assigns.
 
5.3 Entire Agreement.  The Rescission Transaction Documents constitute the
entire agreement among the Parties with respect to the subject matter of the
Rescission Transaction Documents and supersede all prior agreements (whether
written or oral and whether express or implied) among any Parties to the extent
related to the subject matter of the Rescission Transaction Documents (including
the MOU).
 
5.4 Successors and Assigns.  This Agreement will be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns.  No Party may assign, delegate or otherwise transfer (whether by
operation of law or otherwise) any of its rights, interests or obligations in
this Agreement without the prior written approval of the other Parties.
 
5.5 Counterparts.  This Agreement may be executed by the Parties in multiple
counterparts and shall be effective as of the date set forth above when each
Party shall have executed and delivered a counterpart hereof, whether or not the
same counterpart is executed and delivered by each Party.  When so executed and
delivered, each such counterpart shall be deemed an original and all such
counterparts shall be deemed one and the same document.  Transmission of images
of signed signature pages by facsimile, e-mail or other electronic means shall
have the same effect as the delivery of manually signed documents in person.
 
5.6 Notices.  Any notice pursuant to this Agreement must be in writing and will
be deemed effectively given to another Party on the earliest of the date (a)
three Business Days after such notice is sent by registered U.S. mail, return
receipt requested, (b) one Business Day after receipt of confirmation if such
notice is sent by facsimile, (c) one Business Day after delivery of such notice
into the custody and control of an overnight courier service for next day
delivery, (d) one Business Day after delivery of such notice in person and (e)
such notice is received by that Party; in each case to the appropriate address
below (or to such other address as a Party may designate by notice to the other
Parties):
 

 
8

--------------------------------------------------------------------------------

 




If to Hilton:
  If to McNiff:                          
26 Mill Plain Road
 
26 Mill Plain Road
         
Danbury, CT  06811
 
Danbury, CT  06811
         
Fax:       (203) 790-7326
 
Fax:       (203) 790-7326
         
Phone:  (203) 790-7301
 
Phone:  (203) 790-7301
                         
If to Brookridge:
 
with a copy to (which shall not constitute notice):
                         
Brookridge Funding, LLC
  Cramer & Anderson LLP          
26 Mill Plain Road
 
51 Main Street
         
Danbury, CT  06811
 
New Milford, CT  06776
         
Fax:       (203) 790-7326
 
Fax:      (860) 355-9460
         
Phone:  (203) 790-7301
 
Phone: (860) 355-2631
         
Attn:     Michael P. Hilton
  Attn:    Mitchell J. Melnick                          
If to Seller:
  with a copy to (which shall not constitute notice):          
Anchor Funding Services, Inc.
  K&L Gates LLP          
10801 Johnston Road, Suite 210
  214 North Tryon Street , 47th Floor          
Charlotte, NC  28226
 
Charlotte, NC  28202
         
Fax:        (561) 961-9005
  Fax:      (704) 353-3140          
Phone:  (866) 950-6669 (ext. 303)
  Phone:  (704) 331-7440          

 
5.7 JURISDICTION; SERVICE OF PROCESS.  EACH PARTY (a) CONSENTS TO THE PERSONAL
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN CHARLOTTE, NORTH CAROLINA
(AND ANY CORRESPONDING APPELLATE COURT) IN ANY PROCEEDING ARISING OUT OF OR
RELATING TO ANY RESCISSION TRANSACTION DOCUMENT, (b) WAIVES ANY VENUE OR
INCONVENIENT FORUM DEFENSE TO ANY PROCEEDING MAINTAINED IN SUCH COURTS, AND (c)
EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, AGREES NOT TO INITIATE ANY
PROCEEDING ARISING OUT OF OR RELATING TO ANY RESCISSION TRANSACTION DOCUMENT IN
ANY OTHER COURT OR FORUM.  PROCESS IN ANY SUCH PROCEEDING MAY BE SERVED ON ANY
PARTY ANYWHERE IN THE WORLD.
 
5.8 Governing Law.  This Agreement and all other Rescission Transaction
Documents (unless otherwise stated therein) will be governed by the laws of the
State of North Carolina without giving effect to any choice or conflict of law
principles of any jurisdiction.
 
5.9 Amendments and Waivers.  No amendment of any provision of this Agreement
will be valid unless the amendment is in writing and signed by each Buyer and
Seller.  No waiver of any provision of this Agreement will be valid unless the
waiver is in writing and signed by the waiving Party.  The failure of a Party at
any time to require performance of any provision of this Agreement will not
affect such Party’s rights at a later time to enforce such provision.  No waiver
by any Party of any breach of this Agreement will be deemed to extend to any
other breach hereunder or affect in any way any rights arising by virtue of any
other breach.
 
5.10 Severability.  Any provision of this Agreement that is determined by any
court of competent jurisdiction to be invalid or unenforceable will not affect
the validity or enforceability of any
 

 
9

--------------------------------------------------------------------------------

 

other provision hereof or the invalid or unenforceable provision in any other
situation or in any other jurisdiction. Any provision of this Agreement held
invalid or unenforceable only in part or degree will remain in full force and
effect to the extent not held invalid or unenforceable.
 
5.11 Expenses.  Each Party will bear all expenses incurred by it or any of their
respective representatives in connection with the Transactions contemplated to
be performed before or on the Closing Date.
 
5.12 Interpretation.  The article and section headings in this Agreement are
inserted for convenience only and are not intended to affect the interpretation
of this Agreement.  Any reference in this Agreement to any Article or Section
refers to the corresponding Article or Section of this Agreement.  Any reference
in this Agreement to any Schedule or Exhibit refers to the corresponding
Schedule or Exhibit attached to this Agreement and all such Schedules and
Exhibits are incorporated herein by reference.  The word “including” in this
Agreement means “including without limitation.”  This Agreement will be
construed as if drafted jointly by the Parties and no presumption or burden of
proof will arise favoring or disfavoring any Party by virtue of the authorship
of any provision in this Agreement.  Unless the context requires otherwise, any
reference to any Law will be deemed also to refer to all amendments and
successor provisions thereto and all rules and regulations promulgated
thereunder, in each case as in effect as of the date hereof and the Closing
Date.  All accounting terms not specifically defined in this Agreement will be
construed in accordance with generally accepted accounting principles as in
effect on the date hereof (unless another effective date is specified
herein).  The word “or” in this Agreement is disjunctive but not necessarily
exclusive.  All words in this Agreement will be construed to be of such gender
or number as the circumstances require.  References in this Agreement to time
periods in terms of a certain number of days mean calendar days unless expressly
stated herein to be Business Days.  In interpreting and enforcing this
Agreement, each representation and warranty will be given independent
significance of fact and will not be deemed superseded or modified by any other
such representation or warranty.
 
5.13 Specific Performance.  Each Party acknowledges that the other Parties would
be damaged irreparably and would have no adequate remedy of law if any provision
of this Agreement is not performed in accordance with its specific terms or
otherwise is breached.  Accordingly, each Party agrees that the other Parties
will be entitled to an injunction to prevent any breach of any provision of this
Agreement and to enforce specifically any provision of this Agreement, in
addition to any other remedy to which they may be entitled and without having to
prove the inadequacy of any other remedy they may have at law or in equity and
without being required to post bond or other security.
 
5.14 Time Is of the Essence.  Time is of the essence with respect to all time
periods and dates set forth herein.
 
5.15 Attorneys’ Fees.  In the event any Party has to enforce its rights under
this Agreement due to a breach by another Party, the prevailing Party in any
such enforcement action shall be entitled to recover from the other Party all
costs it incurs in connection with enforcing its rights hereunder including, but
not limited to, all attorneys’ fees, court costs and costs and fees of appeal.
 
5.16 Termination of Certain Agreements.  Effective immediately prior to the
Closing, Brookridge and Buyers and Seller hereby terminate the following
agreements without any liability to any party to this Agreement (or any
Affiliate of such party): (a) the Purchase Agreement (except that, as noted
below, the sale of assets from Brookridge Funding, LLC to Brookridge and the
related Bill of Sale and other instruments transferring title of rights from
Brookridge Funding, LLC to Brookridge shall not be terminated); (b) the
Employment Agreement, dated December 7, 2009, by and between McNiff and
Brookridge and (c) the Employment Agreement, dated December 7, 2009, by and
between Hilton and
 

 
10

--------------------------------------------------------------------------------

 

Brookridge (together with (b), the “Employment Agreements”).  In conjunction
with such terminations, for the avoidance of doubt, Buyers shall be released
from their Personal Guaranties (as such term is defined in the Employment
Agreements) and shall forfeit the options granted to them under the Employment
Agreements.  For purposes of clarification, the Parties intend (i) to terminate
their relationship and the representations and warranties the Parties made to
each other in connection with the Agreements referred to in this Paragraph 6.16;
and (ii) for the sale of Assets made to Brookridge pursuant to the Purchase
Agreement to continue in effect and not be terminated.
 
5.17 Assignment of Interests.  Effective as of immediately prior to the Closing
and in consideration for the sale of the Purchased Interest, Buyers and
Brookridge agree to assign their rights and interest in the following assets to
Seller:
 
(a) Brookridge’s current website (not including any rights or interest with
respect to the Brookridge name, web address or domain name), which such
assignment shall be evidenced by an Assignment in substantially the form
attached hereto as Exhibit C (the “Assignment”); and
 
(b) the Sherburne Account, which such assignment shall be evidenced by an
Assignment in substantially the form attached hereto as Exhibit D (the
“Sherburne Assignment”).
 
The foregoing assignments shall have no impact on the determination of the
Purchase Price.
 
5.18 The Sherburne Account.  Seller shall control collection and recovery
efforts under the Sherburne Account and shall keep Buyers reasonably informed
concerning substantive developments pertaining thereto.  Prior to Closing,
Brookridge shall bear all costs and expenses incurred in connection with such
collection and recovery efforts.  Following the Closing, the Buyers and Seller
shall share all out-of-pocket costs and expenses, as well as all collections, in
the proportion of eighty percent (80%) by Seller and ten percent (10%) by each
Buyer.  Seller shall pay to Buyers their share of any collections promptly after
receipt of same and shall, from time to time, provide each Buyer with copies of
any and all invoices related to the shared costs and expenses, proof of payment
therefor and invoice for such expenses as they are incurred, which such invoices
shall be payable by each Buyer within twenty (20) days after delivery.  In the
event Buyers shall fail to make any payment due in accordance with the foregoing
within ten (10) days after receiving notice concerning a failure to pay any such
invoice, they shall forfeit any and all rights to share in collections.
 
5.19 Non-solicitation.
 
(a) Restrictions.  Seller agrees during the Restricted Period not to, directly
or indirectly, through an Affiliate, or otherwise:
 
(i) call upon, contact, solicit, divert, encourage or appropriate or attempt to
call upon, contact, solicit, divert, encourage or appropriate any Customer; or
 
(ii) interfere with the business relationship between a Customer and Brookridge.
 
Except as otherwise specifically provided above, Seller shall not be restricted
in any way from engaging in the Business or competing with Brookridge.
 
(b) Reasonableness of Restrictions.  Seller agrees that the covenants in this
Section 6.19 are reasonable given the real and potential competition encountered
(and reasonably expected to be encountered) by Buyer.  Notwithstanding the
foregoing, in the event that any provision of this Section
 

 
11

--------------------------------------------------------------------------------

 

(c) 6.19 is determined by a court to be invalid or unenforceable, such court
may, and is hereby authorized to, reduce or limit the terms of such provision to
allow it to be enforced to the maximum extent possible.
 
(d) Remedies; Injunctive Relief.  Seller acknowledges that Buyers will suffer
irreparable harm in the event that Seller breaches any of Seller’s obligations
under this Section 6.19, and that monetary damages will be inadequate to
compensate Buyers for such breach.  Accordingly, Seller agrees that, in the
event of a breach by Seller of any of Seller’s obligations under this Section
6.19, in addition to Buyers’ right to damages and any other rights Buyers may
have at law, in equity, by contract or otherwise, Buyers will be entitled to
obtain from any court of competent jurisdiction preliminary and permanent
injunctive relief, and expedited discovery for the purpose of seeking relief, in
order to prevent or to restrain any such breach (and Seller agrees to waive any
requirement for the securing or posting of any bond in connection with such
remedies).
 
5.20 Release from Obligations.  The Parties shall enter into a Mutual Release
Agreement for the purpose of releasing each Party from any and all obligations
under the 2009 Transaction Documents and any and all liabilities relating
thereto or otherwise existing, in substantially the form attached hereto as
Exhibit E.
 
5.21 Amendment of Current Operating Agreement.  The Current Operating Agreement
shall be amended and restated, or superseded by a new operating agreement, to
reflect the foregoing terms and conditions.
 
 [Signature pages follow]
 

 
12

--------------------------------------------------------------------------------

 

The Parties have executed and delivered this Rescission Agreement as of the date
first written above.
 

 
“Buyers”
         
 
By:
       
Michael P. Hilton
                 

             
 
By:
        John A. McNiff III                  

 



 
“Seller”
 
ANCHOR FUNDING SERVICES, INC.
         
 
By:
      Name:        Title:            

 

 
“Brookridge”
 
BROOKRIDGE FUNDING SERVICES, LLC
         
 
By:
      Name:        Title:            









 




 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT A

ASSIGNMENT
OF
MEMBERSHIP INTEREST




This ASSIGNMENT OF MEMBERSHIP INTEREST (this “Assignment”) in BROOKRIDGE FUNDING
SERVICES, LLC, a North Carolina limited liability company (“Brookridge”) is made
and entered into as of October 6, 2010, by and among ANCHOR FUNDING SERVICES,
INC., a Delaware corporation (“Assignor”), MICHAEL P. HILTON (“Hilton”) and JOHN
A. McNIFF III (“McNiff” and, together with Hilton, “Assignees”).  Capitalized
terms used and not otherwise defined in this Assignment are used herein as
defined in that certain Rescission Agreement, dated as of the date hereof (the
“Rescission Agreement”), by and among Assignor, Assignees and Brookridge Funding
Services, LLC (“Brookridge”).


Statement of Purpose


WHEREAS, Assignor and Assignees are parties to the Rescission Agreement,
pursuant to which Assignor has agreed to sell, assign and transfer, and each
Assignee has agreed to buy 50% of, Assignor’s interest in Brookridge, which
consists of 80% of the membership interest in Brookridge and other equity and
beneficial ownership interests and benefits to which the owner of such interest
is entitled under the Current Operating Agreement and applicable law (the
“Membership Interest”); and


WHEREAS, in connection with such sale, assignment and transfer, Assignor desires
to withdraw as (and otherwise cease to be) a member (with the meaning of both
the Current Operating Agreement and the North Carolina Limited Liability Company
Act, a “Member”) of Brookridge, and, pursuant to Section 6.21 of the Rescission
Agreement, Assignees have agreed to amend or supersede the Current Operating
Agreement, all in accordance with the terms and conditions contained herein and
in the Rescission Agreement.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


1. Conveyance of Assignor’s Membership Interest.  Assignor does hereby convey
unto Hilton, with full rights of substitution, 50% of Assignor’s Membership
Interest, for Hilton and Hilton’s successors and assigns to have and to hold
forever, and Hilton hereby accepts such conveyance.  Assignor does hereby convey
unto McNiff, with full rights of substitution, the remaining 50% of Assignor’s
Membership Interest, for McNiff and McNiff’s successors and assigns to have and
to hold forever, and McNiff hereby accepts such conveyance.
 
2. Withdrawal of Assignor from Brookridge.  Upon the conveyances, Assignor shall
be deemed to have withdrawn from Brookridge, and shall thereafter no longer be a
Member of Brookridge nor have any membership interest or other equity or
beneficial ownership interest in Brookridge, and Assignor shall cease to have
any rights, obligations or responsibilities as a Member of Brookridge except
those provided in this Assignment.
 
3.  Assignees’ Agreement to Amend the Current Operating Agreement.  In accepting
this Assignment, both Assignees, as the sole Members of Brookridge subsequent to
the Assignment, agree to amend the Current Operating Agreement or enter into a
new operating agreement to supersede the Current Operating Agreement, which such
agreement shall be acknowledged by Assignor.
 
 
 
A - 1

--------------------------------------------------------------------------------

 
 
4. Further Action.  Each party agrees to perform all further acts and execute,
acknowledge, or deliver any instruments or documents and to perform such
additional acts as may be reasonably necessary, appropriate or desirable to
carry out the intent of the provisions of this Assignment.
 
5. Miscellaneous.
 
(a) This Assignment shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, personal representatives, successors
and assigns.
 
(b) The captions herein are for convenience of reference only and shall not be
construed as a part of this Assignment.  The invalidity or unenforceability of
any one or more phrases, sentences, clauses or provisions of this Assignment
shall not affect the validity or enforceability of the remaining portions of
this Assignment or any part thereof.  This Assignment shall be construed,
interpreted, enforced and governed by and under the laws of the State of North
Carolina, without reference to its conflict of laws provisions.
 
(c) This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
agreement.  Transmission of images of signed signature pages by facsimile,
e-mail or other electronic means shall have the same effect as the delivery of
manually signed documents in person.
 


 
[Signature page follows on next page.]



 
A - 2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment of Membership
Interest to be duly executed as of the date first above written.
 

 
“ASSIGNOR”
 
ANCHOR FUNDING SERVICES, INC.
           
By:
      Name:        Title:             

 

 
“ASSIGNEES”
 
 
           
By:
       
Michael P. Hilton
                   
By:
         John A. McNiff III  


                                                                         









 





 
 



 
 
A - 3

--------------------------------------------------------------------------------

 

EXHIBIT B

CONFIDENTIALITY AGREEMENT


This Confidentiality Agreement (this “Agreement”) is entered into as of October
6, 2010, by and among Anchor Funding Services, Inc., a Delaware corporation
(“Seller”), Michael P. Hilton (“Hilton”) and John A. McNiff III (“McNiff” and,
together with Hilton, “Buyers”).


Statement of Purpose


Brookridge Funding Services, LLC, a North Carolina limited liability company
(“Brookridge”), is a subsidiary of the Seller.  Concurrently with the execution
and delivery of this Agreement, the Buyers are purchasing from the Seller 100%
of the Seller’s interest in Brookridge, pursuant to the terms and conditions of
that certain Rescission Agreement dated as of the date hereof by and among the
Buyers, the Seller and Brookridge (the “Rescission Agreement”).  Each of the
Buyers is Co-President of Brookridge and, as such, the Buyers have occupied
positions of trust and confidence with the Seller.  Furthermore, in its capacity
as majority owner of Brookridge, the Seller has occupied a position of trust and
confidence with Brookridge.  The Rescission Agreement requires that this
Agreement be executed and delivered by the parties hereto as a condition to the
closing of such acquisition.  Capitalized terms not expressly defined herein
shall have the meanings ascribed to such terms in the Rescission Agreement.


In consideration of the foregoing, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:


1.           Confidential Information of the Seller.


(a)           The Buyers acknowledge that they each have occupied a position of
trust and confidence with the Seller and have received access to confidential
information of the Seller, in both written and oral form, including information
relating to customers, clients, suppliers, distributors, investors, lenders,
consultants, independent contractors and employees of the Seller; financial
statements and information; budgets and projections; business plans; pending
projects and proposals; new business plans and initiatives; and all notes,
analyses, compilations, studies, summaries, reports, manuals, documents and
other materials prepared by or for the Seller containing or based in whole or in
part on any of the foregoing (all of the foregoing, whether communicated in
verbal, written, graphic, electronic or any other form and whether or not
conceived, developed or prepared in whole or in part by the Buyers,
collectively, “Seller Confidential Information”; provided, however, information
that relates solely to Brookridge shall not be deemed Seller Confidential
Information).


(b)           The Buyers each acknowledge that the Seller Confidential
Information is owned or licensed by the Seller; is unique, valuable, proprietary
and confidential; and derives independent actual or potential commercial value
from not being generally known or available to the public.  The Buyers each
hereby relinquish, and agree that they will not at any time claim, any right,
title or interest of any kind in or to any Seller Confidential Information.


(c)           Each Buyer agrees that he will maintain the confidentiality of the
Seller Confidential Information at all times and will not, at any time, directly
or indirectly, use any Seller Confidential Information for his own benefit or
for the benefit of any other Person, reveal or disclose any Seller Confidential
Information to any Person, or remove or aid in the removal from the Seller’s or
either Buyer’s premises of any Seller Confidential Information, except with the
prior written consent by an authorized officer of the Seller.  The term “Seller
Confidential Information” will not apply to information that (i) is or becomes
available to the general public through no breach of this Agreement by either
Buyer or breach by any other Person of a duty of confidentiality to the Seller,
(ii) was or becomes available to the Buyers from a source other than the Seller,
(iii) was independently developed by the Buyers or their representatives or (iv)
relates to the purchase order finance and/or the factoring industry in general.
To the extent the Buyers are required to disclose Seller Confidential
Information by applicable law or court order, the Buyers will notify the Seller
in writing of such required disclosure as much in advance as practicable in the
circumstances (to the extent permitted by law) and cooperate with the Seller, at
the Seller’s sole expense, to limit the scope of such disclosure.


(d)           Upon the execution of this Agreement and at any other time the
Seller may request, both Buyers will turn over and return to the Seller all
Seller Confidential Information in any form (including all copies and
reproductions thereof) and all other property whatsoever of the Seller in or
under their possession or control.
 
 
B - 1

--------------------------------------------------------------------------------

 


2.           Confidential Information of Brookridge.


(a)           The Seller acknowledges that it has occupied a position of trust
and confidence with Brookridge and has received access to confidential
information of Brookridge, in both written and oral form, including information
relating to customers, clients, suppliers, distributors, investors, lenders,
consultants, independent contractors and employees of Brookridge; financial
statements and information; budgets and projections; business plans; pending
projects and proposals; new business plans and initiatives; and all notes,
analyses, compilations, studies, summaries, reports, manuals, documents and
other materials prepared by or for Brookridge containing or based in whole or in
part on any of the foregoing (all of the foregoing, whether communicated in
verbal, written, graphic, electronic or any other form and whether or not
conceived, developed or prepared in whole or in part by the Seller,
collectively, “Brookridge Confidential Information”).


(b)           The Seller acknowledges that the Brookridge Confidential
Information is owned or licensed by Brookridge; is unique, valuable, proprietary
and confidential; and derives independent actual or potential commercial value
from not being generally known or available to the public.  The Seller hereby
relinquishes, and agrees that it will not at any time claim, any right, title or
interest of any kind in or to any Brookridge Confidential Information.


(c)           The Seller agrees that it will maintain the confidentiality of the
Brookridge Confidential Information at all times and will not, at any time,
directly or indirectly, use any Brookridge Confidential Information for its own
benefit or for the benefit of any other Person, reveal or disclose any
Brookridge Confidential Information to any Person, or remove or aid in the
removal from Brookridge’s or either Buyer’s premises of any Brookridge
Confidential Information, except with the prior written consent by an authorized
officer of Brookridge.  The term “Brookridge Confidential Information” will not
apply to information that (i) is or becomes available to the general public
through no breach of this Agreement by the Seller or breach by any other Person
of a duty of confidentiality to Brookridge, (ii) was or becomes available to the
Seller from a source other than Brookridge or either Buyer, (iii) was
independently developed by the Seller or its representatives or (iv) relates to
the purchase order finance and/or the factoring industry in general. To the
extent the Seller is required to disclose Brookridge Confidential Information by
applicable law or court order, the Seller will notify Brookridge or the Buyers
in writing of such required disclosure as much in advance as practicable in the
circumstances (to the extent permitted by law) and cooperate with Brookridge or
the Buyers, at Brookridge’s and/or the Buyers’ sole expense, to limit the scope
of such disclosure.


(d)           Upon the execution of this Agreement and at any other time
Brookridge may request, the Seller will turn over and return to Brookridge all
Brookridge Confidential Information in any form (including all copies and
reproductions thereof) and all other property whatsoever of Brookridge in or
under its possession or control, subject to applicable law, rule and regulation
and the Seller’s document retention policies and procedures.


3.           Reasonableness of Restrictions.  The parties hereto agree that the
covenants in this Agreement are reasonable given the substantial knowledge and
goodwill (i) the Buyers have acquired with respect to the business of the Seller
and (ii) the Seller has acquired with respect to the business of
Brookridge.  Notwithstanding the foregoing, in the event that any provision of
this Agreement is determined by a court to be invalid or unenforceable, such
court may, and is hereby authorized to, reduce or limit the terms of such
provision to allow it to be enforced.  Without limiting the foregoing, in the
event that the absence of a time limitation in Sections 1 and 2 is determined by
a court to be unreasonable, such court may, and is hereby authorized to, impose
the maximum limitation as it deems reasonable.
 
 
B - 2

--------------------------------------------------------------------------------

 


4.           Miscellaneous.


(a)           Further Assurances.  Each party hereto hereby agrees to furnish
upon request to the other party hereto such further information, to execute and
deliver to the other party such other documents, and to do such other acts and
things, all as the other party may reasonably request at any time on or after
the date hereof for the purpose of carrying out the intent of this Agreement.


(b)           Entire Agreement.  This Agreement, the Rescission Agreement and
the other agreements executed pursuant thereto constitute the entire agreement
between the parties with respect to the subject matter hereof and thereof and
supersede all prior agreements (whether written or oral and whether express or
implied) between the parties to the extent related to such subject matter.


(c)           Successors and Assigns.  This Agreement will be binding upon and
inure to the benefit of the parties and their respective successors, permitted
assigns and, in the case of the Buyers, personal representatives.  No party may
assign, delegate or otherwise transfer any of its rights, interests or
obligations in this Agreement without the prior written approval of the other
party.


(d)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same agreement.


(e)           Amendments and Waivers.  No amendment of any provision of this
Agreement will be valid unless the amendment is in writing and signed by the
Seller and the Buyers.  No waiver of any provision of this Agreement will be
valid unless the waiver is in writing and signed by the waiving party.  The
failure of a party at any time to require performance of any provision of this
Agreement will not affect such party’s rights at a later time to enforce such
provision.  No waiver by a party of any breach of this Agreement will be deemed
to extend to any other breach hereunder or affect in any way any rights arising
by virtue of any other breach.


(f)           Severability.  Each provision of this Agreement is severable from
every other provision of this Agreement.  Any provision of this Agreement that
is determined by any court of competent jurisdiction to be invalid or
unenforceable will not affect the validity or enforceability of any other
provision hereof or the invalid or unenforceable provision in any other
situation or in any other jurisdiction.  Any provision of this Agreement held
invalid or unenforceable only in part or degree will remain in full force and
effect to the extent not held invalid or unenforceable.


(g)           Remedies Cumulative.  The rights and remedies of the parties under
this Agreement are cumulative (not alternative) and in addition to all other
rights and remedies available to such parties at law, in equity, by contract or
otherwise.  Nothing in this Agreement shall limit any of the parties’
obligations or the rights or remedies of the parties under the Rescission
Agreement or the other agreements executed pursuant thereto, and nothing in the
Rescission Agreement or the other agreements executed pursuant thereto will
limit any of the parties’ obligations or the rights or remedies of the parties
under this Agreement.  No breach by any party of any provision of the Rescission
Agreement or any other agreement will limit or otherwise affect any right or
remedy of the Buyers or Seller under this Agreement.


(h)           Governing Law.  This Agreement will be governed by the laws of the
State of North Carolina without giving effect to any choice or conflict of law
principles of any jurisdiction.


(i)           Jurisdiction; Venue.  Each party (i) consents to the personal
jurisdiction of any state or federal court located in Charlotte, North Carolina
(and any corresponding appellate court) in any proceeding arising out of or
relating to this Agreement, (ii) waives any venue or inconvenient forum defense
to any proceeding maintained in such courts and (iii) except as otherwise
provided in this Agreement, agrees not to bring any proceeding arising out of or
relating to this Agreement in any other court.  Process in any such proceeding
may be served on either party anywhere in the world.


[Signature page follows]

 
B - 3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Confidentiality Agreement as of the date first written above.
 

 
Buyers:
 
           
By:
       
Michael P. Hilton
                   
By:
         John A. McNiff III  




 
Seller:
 
ANCHOR FUNDING SERVICES, INC.
           
By:
      Name:       Title:            


                                                               



 
 
B - 4

--------------------------------------------------------------------------------

 

EXHIBIT C

ASSIGNMENT
 
THIS ASSIGNMENT, dated as of October 6, 2010 (“Effective Date”), is entered into
by and among Anchor Funding Services, Inc., a Delaware corporation (“Assignee”),
Michael P. Hilton (“Hilton”), John A. McNiff III (“McNiff”) and Brookridge
Funding Services, LLC, a North Carolina limited liability company (“Brookridge”
and, together with Hilton and McNiff, the “Assignors”). Capitalized terms used
and not otherwise defined in this Assignment are used herein as defined in that
certain Rescission Agreement, dated as of the date hereof (the “Rescission
Agreement”), by and among Assignee and Assignors.
 
WHEREAS, Assignee and Assignors are parties to that certain Rescission
Agreement, pursuant to which Assignors have agreed to assign to Assignee, in
consideration for the sale of the Purchased Interest, and Assignee has agreed to
receive from Assignors, Brookridge’s current website (not including any rights
or interest with respect to the Brookridge name, web address or domain name)
(the “Assigned Assets”).  This Assignment is entered into pursuant to Section
6.17 of the Rescission Agreement.
 
NOW THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Assignors and Assignee hereby agree as follows:
 
1. Assignment
 
.  As of the Effective Date, Assignors hereby assign, set over and transfer to
Assignee, its successors and assigns, and Assignee hereby accepts the assignment
of all Assignors’ rights, title and interest in and to the Assigned Assets.
 
2. Counterparts
 
.  This Assignment may be executed in one or more counterparts, each of which
shall be deemed an original and together will constitute one and the same
instrument.  Transmission of images of signed signature pages by facsimile,
e-mail or other electronic means shall have the same effect as the delivery of
manually signed documents in person.
 
[Signature Page Follows]
 



 
C - 1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day and
year first above written.
 

 
"Assignors"
 
 
 
   
By:
       
Michael P. Hilton
                   
By:
         John A. McNiff III  




 
BROOKRIDGE FUNDING SERVICES, LLC
 
           
By:
      Name:       Title:            

 

 
"Assignee"
 
 
ANCHOR FUNDING SERVICES, INC.
           
By:
      Name:       Title:            





                                                                     



 
C - 2

--------------------------------------------------------------------------------

 
 

EXHIBIT D

ASSIGNMENT
 
THIS ASSIGNMENT, dated as of October 6, 2010 (“Effective Date”), is entered into
by and among Anchor Funding Services, Inc., Delaware corporation (“Assignee”),
Michael P. Hilton (“Hilton”), John A. McNiff III (“McNiff”) and Brookridge
Funding Services, LLC, a North Carolina limited liability company (“Brookridge”
and, together with Hilton and McNiff, the “Assignors”).
 
WHEREAS, Assignee and Assignors are parties to that certain Rescission
Agreement, dated as of the date hereof (the “Rescission Agreement”), by and
among Assignee and Assignors pursuant to which Assignors have agreed to assign
to Assignee, in consideration for the sale of all of Seller’s interest in
Brookridge to Hilton and McNiff, and Assignee has agreed to receive from
Assignors, the Sherburne Account (as defined below).  This Assignment is entered
into pursuant to Section 6.17 of the Rescission Agreement.
 
NOW THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Assignors and Assignee hereby agree as follows:
 
1. Assignment.  As of the Effective Date, Assignors hereby assign, set over and
transfer to Assignee, its successors and assigns, and Assignee hereby accepts
the assignment of all Assignors’ rights, title and interest in and to the
instruments described on Annex A which is attached hereto and made a part hereof
(the “Sherburne Account”) and all rights and remedies thereunder, including,
without limitation, any claims or causes of action, collateral security
agreements or addenda, letter of credit agreements, letters of credit,
guaranties, bills of sale, purchase orders or agreements, cross default and/or
cross collateral agreements, or any other agreements or instruments providing
security for, relating to, or affecting the Sherburne Account.  Assignors
authorize Assignee to collect any and all installments on the Sherburne Account
and to take any action thereunder which Assignors might otherwise take,
including without limitation filing UCC financing statements and/or amendments
thereof in connection with liens in respect of the Sherburne Account.  THIS
ASSIGNMENT CONSTITUTES A TRANSFER OF ASSIGNORS’ FULL INTEREST IN THE SHERBURNE
ACCOUNT AND SHALL IN NO WAY BE CONSTRUED AS AN EXTENSION OF CREDIT BY ASSIGNEE
TO ASSIGNORS.
 
2. Assumption of Obligations.  Assignee shall not assume, or otherwise be
responsible for, any liabilities or obligations of Assignors in respect of the
Sherburne Account, for actions or occurrences prior to the Effective Date.
 
3. Counterparts.  This Assignment may be executed in one or more counterparts,
each of which shall be deemed an original and together will constitute one and
the same instrument.  Transmission of images of signed signature pages by
facsimile, e-mail or other electronic means shall have the same effect as the
delivery of manually signed documents in person.
 
4. Governing Law.  This Agreement shall be governed and construed in accordance
with the laws of the State of North Carolina.
 
 [Signature Page Follows]
 

 
D - 1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day and
year first above written.
 

 
"Assignors"
 
 
 
   
By:
       
Michael P. Hilton
                   
By:
         John A. McNiff III  




 
BROOKRIDGE FUNDING SERVICES, LLC
 
           
By:
      Name:       Title:            

 

 
"Assignee"
 
 
ANCHOR FUNDING SERVICES, INC.
           
By:
      Name:       Title:            


                                                                        


 

 
 
D - 2

--------------------------------------------------------------------------------

 

ANNEX A
 
Purchase Order Purchase Agreement dated February 18, 2008, by and between
Brookridge Funding LLC, a Delaware limited liability corporation, and Sherburne
Metal Sales, Inc., a New York corporation with its principal place of business
at 40 S. Main Street, Sherburne, NY 13460.


Accounts Receivable Purchase Agreement dated February 18, 2008, by and between
Brookridge Funding LLC, a Delaware limited liability corporation, and Sherburne
Metal Sales, Inc., a New York corporation with its principal place of business
at 40 S. Main Street, Sherburne, NY 13460.
 
 
 

 
D - 3

--------------------------------------------------------------------------------

 

EXHIBIT E

 
MUTUAL RELEASE AND INDEMNITY AGREEMENT
 
This Mutual Release and Indemnity Agreement (this “Mutual Release”) is executed
and delivered this 6th day of October, 2010, pursuant to Section 6.20 of the
Rescission Agreement entered into as of the date hereof, by and among Michael P.
Hilton (“Hilton”), John A. McNiff III (“McNiff”), Brookridge Funding Services,
LLC, a North Carolina limited liability company (“Brookridge” and, together with
Hilton and McNiff, the “Buyers”) and Anchor Funding Services, Inc., a Delaware
corporation (the “Seller”).  Capitalized terms used and not otherwise defined in
this Mutual Release are used herein as defined in the Rescission Agreement.


WHEREAS, on the date hereof, Hilton and McNiff are purchasing all of the
Seller’s interest in Brookridge, pursuant to that certain Rescission Agreement
by and among the Buyers and the Seller (the “Rescission Agreement”), dated as of
the date hereof (the “Transaction”); and
 
WHEREAS, pursuant to Section 6.20 of the Rescission Agreement, the Seller and
each Buyer have agreed to execute and deliver this Mutual Release in connection
with the closing of the Transaction; and
 
WHEREAS, the Seller acknowledges that execution and delivery of this Mutual
Release constitutes a material inducement to each Buyer, and each Buyer is
relying on this Mutual Release in agreeing to execute, deliver and perform its
obligations under the Rescission Agreement and to consummate the transactions
contemplated thereby; and
 
WHEREAS, each Buyer acknowledges that execution and delivery of this Mutual
Release constitutes a material inducement to the Seller, and the Seller is
relying on this Mutual Release in agreeing to execute, deliver and perform its
obligations under the Rescission Agreement and to consummate the transactions
contemplated thereby;
 
NOW THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, hereby agrees as
follows:
 
1. Mutual Release.  (a) The Seller, on behalf of itself and its successors,
assigns, agents, employees and predecessors, hereby, knowingly and voluntarily,
forever compromises, settles, waives, releases and discharges with prejudice the
Buyers and each present and former auditor, counsel, financial advisor,
consultant, trustee, representative, agent, successor and assign of each Buyer
(collectively, the “Buyers’ Released Parties”) from any and all claims, rights,
causes of action, protests, suits, disputes, orders, obligations, debts,
demands, proceedings, contracts, agreements, promises, liabilities,
controversies, costs, expenses, fees (including attorneys’ fees), or damages of
any kind (collectively, “Claims”), arising by any means including, without
limitation, subrogation, assignment, reimbursement, operation of law or
otherwise, out of any and all obligations under the 2009 Transaction Documents
(as such term is defined in the Rescission Agreement).  This Mutual Release
includes, but is not limited to, Claims for breach of contract, tort or personal
injury of any sort, whether intentional or negligent, including, without
limitation, Claims for the negligence of any or all of the Buyers’ Released
Parties, and Claims under any state or federal statute or regulation, in equity
or at common law; provided, however, that this Mutual Release shall not affect
or impair any of the rights of the Seller or any obligations of the Buyers’
Released Parties arising under this Mutual Release, the Rescission Agreement,
the Rescission Transaction Documents or any other agreement or instrument
contemplated therein or any of the transactions contemplated thereby.
 
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE SELLER WAIVES THE BENEFIT
OF ANY PROVISION OF APPLICABLE LAW TO THE EFFECT THAT A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS WHICH A RELEASING PARTY DID NOT KNOW OR SUSPECT TO EXIST IN THE
RELEASING PARTY’S FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY
THE RELEASING PARTY MAY HAVE AFFECTED ITS SETTLEMENT WITH THE RELEASED PARTY.

 
E - 1

--------------------------------------------------------------------------------

 



(b) Each Buyer on behalf of itself and its successors, assigns, agents and
predecessors, knowingly and voluntarily, forever compromises, settles, waives,
releases and discharges with prejudice the Seller and each present and former
director, officer, employee, auditor, counsel, financial advisor, consultant,
trustee, representative, agent, successor and assign of the Seller
(collectively, “Seller’s Released Parties” and, with the Buyers’ Released
Parties, the “Released Parties”) from any and all Claims arising by any means
including, without limitation, subrogation, assignment, reimbursement, operation
of law or otherwise, out of any and all obligations under the 2009 Transaction
Documents.  This Mutual Release includes, but is not limited to, Claims for
breach of contract, tort or personal injury of any sort, whether intentional or
negligent, including, without limitation, Claims for the negligence of any or
all of Seller’s Released Parties, and Claims under any state or federal statute
or regulation, in equity or at common law; provided, however, that this Mutual
Release shall not affect or impair any of the rights of either Buyer or any
obligations of Seller’s Released Parties arising under this Mutual Release, the
Rescission Agreement, the Rescission Transaction Documents or any other
agreement or instrument contemplated therein or any of the transactions
contemplated thereby.
 
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH BUYER WAIVES THE BENEFIT
OF ANY PROVISION OF APPLICABLE LAW TO THE EFFECT THAT A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS WHICH A RELEASING PARTY DID NOT KNOW OR SUSPECT TO EXIST IN THE
RELEASING PARTY’S FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY
THE RELEASING PARTY MAY HAVE AFFECTED ITS SETTLEMENT WITH THE RELEASED PARTY.


2. Covenant Not to Sue.  Each party hereto hereby expressly agrees not to, at
any time, sue, protest, initiate, institute or assist in instituting any
proceeding, grievance, suit or investigation before any court or other
governmental body related to any Claim released pursuant to this Mutual Release
or otherwise to assert any Claim released pursuant to this Mutual Release
against any of the Released Parties.  Each party agrees that this Section 2 may
be pleaded by any Released Parties as a counterclaim or cross-claim to or as a
defense in bar or abatement of any Claim.  Each party represents that it has not
filed or caused to be filed any claim, complaint, charge, or action of any kind
against any Released Parties which is now pending with any court, administrative
agency, or arbitral tribunal.  Each party agrees to indemnify, pay, reimburse
and hold harmless the Released Parties from and against any loss, damage, cost,
expense, fee, court costs or attorneys’ fees and expenses in the event it
becomes necessary for any such Released Party to defend any Claim asserted by
such party.
 
3. Indemnification.  Each Buyer, jointly and severally, expressly agrees to
indemnify and hold harmless Seller from, and pay and reimburse Seller for, all
losses directly or indirectly relating to or arising from any Claims by any
third parties, or any allegations of any third party that, if true, would give
rise to a Claim, relating to Brookridge; provided, however, that the foregoing
indemnification shall not apply to any losses that are caused solely by
Seller.  THE INDEMNIFICATION PROVISIONS IN THIS SECTION 3 WILL BE ENFORCEABLE
REGARDLESS OF WHETHER ANY PERSON ALLEGES OR PROVES THE SOLE, CONCURRENT,
CONTRIBUTORY OR COMPARATIVE NEGLIGENCE OF THE SELLER OR ITS AFFILIATES, OR THE
SOLE OR CONCURRENT STRICT LIABILITY IMPOSED ON THE SELLER OR ITS AFFILIATES.
 
4. Warranty of Adequate Representation.  Each party hereto hereby represents and
warrants that it (a) has been adequately represented by counsel in deciding to
execute and deliver this Mutual Release, (b) understands the terms and
conditions of this Mutual Release, (c) is executing and delivering this Mutual
 

 
E - 2

--------------------------------------------------------------------------------

 

Release of its own free will, in good faith and after due consideration, and (d)
has not been coerced or placed under duress in any manner in order to induce it
to execute and deliver this Mutual Release.  Each party hereto further
acknowledges and agrees that this Mutual Release is a valid obligation of, fair
to, and supported by adequate consideration received by, each party hereto and
reasonably requested from each party hereto.
 
5. Warranty of Non-Assignment of Claims.  Each party hereto hereby represents
and warrants that it has not sold, assigned, pledged, transferred or otherwise
disposed of, in whole or in part, any right, title, interest, lien, security
interest, or claim in, to, or with respect to, any Claim it currently has, or
has had in the past, against any of the Released Parties which has been released
herein.
 
6. Intention of the Parties.  It is the intention of the parties that this
Mutual Release shall be effective as a full and final accord and satisfactory
release of each and every Claim, subject to the other provisions hereof.
 
7. Binding on Successors.  This Mutual Release and the covenants and conditions
herein contained shall apply to, be binding upon, and inure to the benefit of
the respective heirs, administrators, executors, legal representatives,
assignees, successors, and agents of the parties hereto (including the Released
Parties).
 
8. Severability.  Any provision of this Mutual Release that is determined by any
court of competent jurisdiction to be invalid or unenforceable will not affect
the validity or enforceability of any other provision hereof or the invalid or
unenforceable provision in any other situation or in any other jurisdiction. Any
provision of this Mutual Release held invalid or unenforceable only in part or
degree will remain in full force and effect to the extent not held invalid or
unenforceable.
 
9. Governing Law.  This Mutual Release and the rights and obligations hereunder
will be governed by the laws of the State of North Carolina without giving
effect to any choice or conflict of law principles of any jurisdiction.
 
10. Entire Agreement.  Except as set forth in the Rescission Agreement, this
Mutual Release contains the entire understanding of the parties with respect to
the subject matter hereof; there are no representations, covenants, or
undertakings other than those either expressed, implied, or referred to herein;
each party acknowledges that no other party or any agent or any attorney of any
other party has made any promise, representation, or warranty whatsoever,
expressed or implied or statutory, not contained or referred to herein,
concerning the subject matter hereof, to induce such party to execute this
Mutual Release; and each party acknowledges that such party has not executed
this Mutual Release in reliance on any such promise, representation, or warranty
not specifically contained or referred to herein.
 
11. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same agreement.  Transmission of images of signed
signature pages by facsimile, e-mail or other electronic means shall have the
same effect as the delivery of manually signed documents in person.
 
 
[SIGNATURE PAGE TO FOLLOW]
 

 
E - 3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Mutual
Release as of the day and year first written above.
 

 
Buyers:
 
 
   
By:
       
Michael P. Hilton
                   
By:
         John A. McNiff III  




 
BROOKRIDGE FUNDING SERVICES, LLC
 
           
By:
      Name:       Title:            

 

 
Seller:
 
ANCHOR FUNDING SERVICES, INC.
           
By:
      Name:       Title:            


                                                                        
 


 




